Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT

                                    No. 04-15-00543-CV

         IN THE MATTER OF THE GUARDIANSHIP OF Bertha GUERRERO,
                           an Incapacitated Person

                      From the Probate Court No. 2, Bexar County, Texas
                                Trial Court No. 2015-PC-1702
                          Honorable Tom Rickhoff, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s Order Appointing
Permanent Guardian of the Person and Estate and Terminating the Right to Drive is REVERSED,
and the cause is REMANDED to the trial court for further proceedings. It is ORDERED that
appellant Juan Guerrero recover his costs of this appeal from appellee Conch B. Schoenberger.

       SIGNED June 15, 2016.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice